Citation Nr: 0822339	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
left ear hearing loss and denied service connection for right 
ear hearing loss.

As detailed below, a remand of this matter is necessary.  The 
appeal is, therefore, REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for right ear hearing 
loss.  He contends that his hearing loss is the result of 
exposure to loud noises with no protection while serving as a 
heavy truck driver on active duty.  Specifically, he claims 
he was exposed to extreme noise while driving and performing 
maintenance on the trucks.  He also believes he should be 
granted service connection for his right ear hearing loss 
because he has already been granted service connection for 
his left ear hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, sensorineural 
hearing loss may be presumed to have been incurred in service 
if it becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
if the auditory threshold for at least one of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

A review of the service medical records is negative for 
complaints of, treatment for, or symptoms of hearing loss of 
the right ear or evidence of acoustic trauma.  The March 1972 
separation examination noted hearing within normal limits for 
the right ear.  However, there appears to be evidence of some 
worsening of hearing in the right ear compared to the August 
1970 entrance examination.

Despite a lack of in-service treatment for right ear hearing 
loss, the veteran may be granted service connection for 
hearing loss if he provides evidence of a current hearing 
loss disability and a medically sound basis for attributing 
such disability to service.  Hensley, 5 Vet. App. at 159; 
Ledford v. Derwinski, 3 Vet. App 87, 89 (1992).  To this end, 
the veteran has provided sufficient lay evidence of in-
service injury, that is, exposure to loud noises.  
Additionally, the veteran's DD Form 214 indicates a specialty 
of heavy truck driver.  The Board, therefore, finds it likely 
that he was exposed to loud noises in service.

In December 2005, the veteran was afforded a VA audiological 
examination.  Audiometric testing then showed impaired 
hearing for VA purposes in both ears and the examiner 
provided a diagnosis of bilateral hearing loss.  See 
38 C.F.R. § 3.385.  The VA examiner issued an opinion that 
the veteran's left ear hearing loss was likely related to 
military service.  However, the examiner did not clearly 
state whether the veteran's right ear hearing loss was also 
related to his military service.  He merely stated that 
hearing in the right ear was normal at separation.  According 
to Hensley, that fact, in and of itself, is not fatal to a 
service connection claim for hearing loss.  Hensley, 5 Vet. 
App. at 159.  However, there is no other competent medical 
opinion of record.  The Board, therefore, finds that the 
present medical evidence is insufficient to make a final 
decision and that an additional medical examination will be 
necessary to further evaluate the claim.

To this end, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West 
2000); 38 C.F.R. § 3.159 (2007).  Under the VCAA, VA has a 
duty to provide a medical examination to a veteran when the 
record includes: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
current disability or symptoms may be associated with 
service; but (4) insufficient competent medical evidence to 
make a decision.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In this case, the veteran has already been afforded a VA 
examination to evaluate his hearing loss.  However, as 
addressed above, the examination did not include an adequate 
medical opinion with regard to the right ear.  Therefore, 
another examination is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The VA 
examiner should examine the veteran, 
review the medical evidence of record, 
and render an opinion as to the 
likelihood that the veteran's right ear 
hearing loss is the result of his in-
service noise exposure from heavy truck 
driving and maintenance.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  A history of the veteran's 
noise exposure, including any post-
service noise exposure, should be noted.

In rendering the opinion, the examiner 
should state whether it is likely, 
unlikely, or at least as likely as not 
that any current right ear hearing loss 
is the result of in-service noise 
exposure.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather it 
means that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of certain conclusion as it 
is to find against it.)  The examiner 
should also comment on the significance 
of the differing audiometric test results 
reported at entrance and at separation 
from service with regard to the right 
ear.  

With regard to the latter, the examiner 
should note that, in general, before 
November 1967, service department 
audiometric results were reported in 
standards set forth by the American 
Standards Association (ASA) rather than 
by the International Standards 
Organization (ISO)-American National 
Standards Institute (ANSI).  However, the 
audiogram cards in this particular case 
show that the 1970 entrance examination 
audiogram results used ASA standards and 
the 1972 separation examination results 
were reported using ISO standards.  It is 
the Board's practice in issuing its 
decisions to convert ASA standards to 
ISO-ANSI standards to facilitate data 
comparison.  Therefore, the examiner 
should note the converted values for the 
1970 entrance audiogram as follows in 
rendering his or her opinion in this 
case:

Hertz		500	1000	2000	3000	4000
R		15	  10	  10	   --	   5
L		15	  10	  10	   --	   5

A rationale for the examiner's 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators, 
and therefore, the examiner should 
provide a basis for his or her 
conclusions by referring, for example, to 
specific pertinent matters involved in 
this case or by explaining the nature of 
hearing loss due to noise exposure.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

